DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on April 19, 2022 is acknowledged. Claims 1-13 and 15-20 remain pending wherein claims 1-8 and 16-20 remain withdrawn pursuant to the election made by Applicant in the response filed on May 20, 2020. Applicant amended claims 9 and 15 to obviate the outstanding objection and rejection. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 25, 2022 is acknowledged. Regarding foreign documents not in English, only the translated portions thereof provided by Applicant and indicated as being relevant are being considered. In addition, the IDS filed on December 24, 2020 was previously considered, but it has been updated to include the publication year of citation NPL 1.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-8 and 16-20 directed to inventions non-elected without traverse. Accordingly, the claims are hereby cancelled, as indicated in the Examiner’s Amendment set forth below. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 1-8 and 16-20 (Canceled) 
Reasons for Allowance
Claims 9-13 and 15 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
1) Foster et al. (US 2009/0212407 A1) disclose a method of making a microfluidic device (see [0003]), the method comprising: 
defining a microfluidic element 36 on a first surface (top surface) of a device layer 10 (see Figs. 4 and 9), wherein the device layer 10 comprises a layer of a microfluidic chip (see Fig. 4 and abstract); 
bonding a sealing layer 20 to the first surface of the device layer 10 (see [0080] and Fig. 9), 
wherein the device layer 10 and the sealing layer 20 are directly connected to and adjacent a first bus (channel formed between the device layer and the sealing layer); and 
forming, after the bonding (see [0080]), a via 65 within the device layer 10, wherein the via 65 extends entirely through the device layer 10 from a second surface (bottom surface) of the device layer 10 to the first surface of the device layer 10 (see Fig. 10), wherein the second surface is located on a side of the device layer opposite the first surface (see Figs. 9 and 10).
However, the microfluidic element 36 is not embedded within the first surface of the device layer, as recited in claim 9. In addition, the Foster et al. device does not disclose a second bus as recited in claim 9.
2) Pelton et al. (US 2007/0020496 A1) disclose a method of making a microfluidic device (see [0086]-[0088]), the method comprising: 
defining a microfluidic element 842 on a first surface (top surface) of a device layer 802 (see Fig. 8F), wherein the device layer 802 comprises a layer of a microfluidic chip (see [0077] disclosing that the device is micro-machined);
bonding a sealing layer 852 to the first surface of the device layer 802, wherein a combination of the sealing layer 852 and the device layer 802 encapsulates the microfluidic element 842 (see Fig. 8F);
wherein the device layer 802 and the sealing layer 852 are directly connected to and adjacent a first bus 844 that is adjacent and connected to the microfluidic element 842; and 
forming vias 832 and 834 within the device layer 802 (see [0083] and 8D), wherein the vias 832 and 834 extend entirely through the device layer 802 from a second surface (bottom surface) of the device layer 802 to the first surface of the device layer 802, wherein the second surface is located on a side of the device layer opposite the first surface (see Fig. 8D), wherein a second bus 846 is directly connected to a via 834 and adjacent the first surface of the device layer 802, and wherein the second bus 834 is open to the exterior of the microfluidic chip (see Fig. 8D).    
However, the microfluidic element 842 is not embedded within the first surface of the device layer, as recited in claim 9. In addition, the second bus 846 is not directly connected to both vias 832 and 834 as recited in claim 9. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL S HYUN/Primary Examiner, Art Unit 1796